DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 are recite the limitations "the computer-readable storage medium" in line 1 of respective claims.  There is insufficient antecedent basis for those limitations in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sun et al. (US PAP 2020/0360729 A1).
            With respect to claims 1, 10 and 17, Sun et al. teach an imaging apparatus, a method of adjusting dose rate in the imaging apparatus and a non-transitory computer-readable storage medium including executable instructions, which when executed by circuitry, cause the circuitry to perform the method of adjusting dose rate in the imaging apparatus, comprising (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0066, 0103-0107, 0126, 0133, 0138, 0145, 0151and 0156): processing circuitry (120) (see paragraph 0063 and Fig. 1 that is a schematic diagram illustrating an exemplary diagnostic and treatment system (100) according to some embodiments of the present disclosure. As shown, the diagnostic and treatment system (100) may include an image guided radio therapy (IGRT) apparatus (110), a processing device (120), storage (130), one or more terminal(s) (140), and a network (150). In some embodiments, the IGRT apparatus (110), the processing device (120), the storage (130), and/or the terminal(s) (140) may be connected to and/or communicate with each other via a wireless connection (e.g., the network (150), a wired connection, or a combination thereof. The connections between the components in the diagnostic and treatment system 100 may vary. Merely by way of example, the IGRT apparatus 110 may be connected to the processing device 120 through the network 150, as illustrated in Fig. 1; In some embodiments, the IGRT apparatus 110 may include an imaging device 112, a treatment device 114, and a couch 116. The imaging device 112 may be configured to provide image data via scanning a subject, or a part of the subject. In some embodiments, the imaging device 112 may include a single-modality scanner and/or multi-modality scanner; see paragraph 0065)

    PNG
    media_image1.png
    674
    579
    media_image1.png
    Greyscale
 
configured to obtain a first image including projection data representing an intensity of X-rays (see abstract; paragraphs 0098-0100, 0102-0104, 0106 and 0109), emitted from an X-ray source, detected by a plurality of detectors at a first X-ray exposure setting (the imaging device (112) comprising an X-ray source and a detector; see paragraphs 0066, 0068 and 0103), based on a detection result of a first object in the first image (paragraphs 0098-0100, 0102-0104, 0106, 0109, 0111, 0012, 0114 and 0126): determine a background region of interest (ROI) around the first object, the background ROI including background ROI pixels having a first intensity value corresponding to the intensity of the X-rays (see paragraphs 0103 and 0145), and convert, for each pixel of the background ROI pixels, the first intensity values of the background ROI pixels to a normalized X-ray attenuation factor (see paragraphs 0126, 0133, 0138, 0145, 0151 and 0156), and determine a second X-ray exposure setting for use in obtaining a second image based on the background ROI pixels converted to the normalized X-ray attenuation factor (see paragraphs 015-0107 and 0126). 
           With respect to claim 5, Sun et al. teach the apparatus of claim 1 (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0103-0107, 0126, 0133, 0138, 0145, 0151and 0156), wherein the first object and the background ROI are identified using machine vision (see paragraphs 0027, 0061, 0091-0093, 0095, 0102 for using a neural network; and see paragraphs 0113 and 0121 for using a machine training algorithm).
           With respect to claim 6, Sun et al. teach the apparatus of claim 5 (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0103-0107, 0126, 0133, 0138, 0145, 0151 and 0156), wherein the machine vision comprises a trained neural network (see paragraphs 0027, 0061, 0091-0093, 0095, 0102 for using a neural network; and see paragraphs 0113 and 0121 for using a machine training algorithm).
           With respect to claim 14, Sun et al. teach the method of claim 10 (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0103-0107, 0126, 0133, 0138, 0145, 0151and 0156), wherein the first object and the background ROI are identified using machine vision (see paragraphs 0027, 0061, 0091-0093, 0095, 0102 for using a neural network; and see paragraphs 0113 and 0121 for using a machine training algorithm).

Allowable Subject Matter

Claims 2-4, 7-9, 11-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 2-4 and 7-9, the most relevant prior art, Sun et al. (US PAP 2020/0360729 A1), teach the apparatus of claim 1 (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0103-0107, 0126, 0133, 0138, 0145, 0151and 0156) but fail to explicitly teach or make obvious that the processing circuitry is further configured to based on the detection result of the first object in the first image: determine an area of a main ROI, the main ROI including main ROI pixels having a second intensity value corresponding to the intensity of the X-rays, and convert, for each pixel of the main ROI pixels, the second intensity values of the main ROI pixels to the normalized X-ray attenuation factor, and determine the second X-ray exposure setting for use in obtaining a second image based on the main ROI pixels converted to the normalized X-ray attenuation factor as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
            With respect to claims 11, 13, 15 and 16, the most relevant prior art, Sun et al. (US PAP 2020/0360729 A1), teach the method of claim 10 (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0103-0107, 0126, 0133, 0138, 0145, 0151and 0156) but fail to explicitly teach or make obvious based on the detection result of the first object in the first image: determining an area of a main ROI, the main ROI including main ROI pixels having a second intensity value corresponding to the intensity of the X- rays; and converting, for each pixel of the main ROI pixels, the second intensity values of the main ROI pixels to the normalized X-ray attenuation factor; and determining the second X-ray exposure setting for use in obtaining a second image based on the main ROI pixels converted to the normalized X-ray attenuation factor as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
            With respect to claims 18-20, the most relevant prior art, Sun et al. (US PAP 2020/0360729 A1), teach the non-transitory computer-readable storage medium according to Claim 17 (see abstract; Figs. 1-18B; paragraphs 0004-0031, 0063, 0103-0107, 0126, 0133, 0138, 0145, 0151and 0156) but fail to explicitly teach or make obvious based on the detection result of the first object in the first image: determining a location and an area of a main ROI, the main ROI including main ROI pixels having a second intensity value corresponding to the intensity of the X-rays; and converting, for each pixel of the main ROI pixels, the second intensity values of the main ROI pixels to the normalized X-ray attenuation factor; and determining the second X-ray exposure setting for use in obtaining a second image based on the main ROI pixels converted to the normalized X-ray attenuation factor as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   September 22, 2022